Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:
Line 1, “Isokinetic” has been changed to --isokinetic--.
Line 8, “pivotal” has been changed to --pivot--.
Lines 8-9, “bracket (116) is adapted” has been changed to --bracket (116) adapted--.
Line 9, “actuator (118) is positionable” has been changed to --actuator (118) positionable--.
Line 12, “connected a central” has been changed to --connected to a central--.
Lines 17-18, “i.e. flexions and extensions” has been deleted.
Line 20, “sensors, and” has been changed to --sensors configured to detect rotational angle data and--.
Line 21, “rotational angle and” has been deleted.
Lines 22-23, “module (125) is further” has been changed to --module (125) further--.
Line 26, “wherein, the” has been changed to --wherein the--.
Line 27, “receiving, and” has been changed to --receiving and--.

Claim 2:
Line 2, “member (106), and” has been changed to --member (106) and--.
Line 4, “exercise.” has been changed to --exercise;--.
Line 6, “base (102), or” has been changed to --base (102) or--.

Claim 3:
Line 4, “(104b), and” has been changed to --(104b) and--.
Line 5, “110 in and out from the pedestal 104” has been changed to --(110) in and out of the pedestal (104)--.
Line 7, “(114a), and” has been changed to --(114a) and--.
Line 8, “mounting” has been changed to --mount--.
Line 9, “(114a), and” has been changed to --(114a) and--.
Line 10, “to 90” has been changed to --90--.
Line 11, “against the load” has been changed to --against a load--.

Claim 4:
Line 2, “upto” has been changed to --up to--.

Claim 8:
Line 2, “(104b), and” has been changed to --(104b) and--.

Claim 9:
Line 1, “at least:” has been changed to --at least one of:--.
Line 2, “exercise, and” has been changed to --exercise and--.

Claim 11:
Line 1, “comprising” has been changed to --comprises--.

Claim 12:
Line 1, “wherein stabilizing” has been changed to --wherein the stabilizing--.
Line 2, “or push” has been changed to --or to push--.
Line 3, “the gas” has been changed to --a gas--.

Claim 13:
Lines 1-2, “to the curved” has been changed to --to a curved--.

Claim 14:
Line 2, “or a wireless” has been changed to --or wireless--.

Claim 15:
Line 1, “claim 1” has been changed to --claim 2--.
Line 2, “or a wireless” has been changed to --or wireless--.

Claim 16:
Line 2, “or a wireless” has been changed to --or wireless--.

Claim 17:
Line 1, “wherein program” has been changed to --wherein the program--.
Line 1, “receiving, and” has been changed to --receiving and--.
Line 2, “digital” has been changed to --the digital--.
Line 3, “User” has been changed to --user--.

Claim 18:
Line 3, “(134 and 136),” has been changed to --(134 and 136);--.
Line 4, “displays number” has been changed to --displays a number--.
Lines 4-5, “set, and a best of extension and flexion value” has been changed to --set and best extension and flexion values--.
Line 6, “set, or” has been changed to --set or--.
Line 7, “for rotational” has been changed to --for a rotational--.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 4,905,676 (Bond et al.). Regarding claim 1, Bond et al. discloses an isokinetic exercise and rehabilitation system as substantially claimed. However, Bond et al. fails to disclose the vertical column comprising a pivot plate mounted thereon, a bracket pivotally mounted on the pivot plate, in combination with the other limitations of independent claim 1. There is no teaching, suggestion or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bond et al. to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua Lee/Primary Examiner, Art Unit 3784